Title: To Thomas Jefferson from Pierre Guide, 28 April 1791
From: Guide, Pierre
To: Jefferson, Thomas


Baltimore, 28 Apr. 1791. His first concern on arriving there was to inform TJ and to forward dispatches given to him at Marseilles by Mr. Cathalan at the end of Jan. They would have come sooner, but he was blown off course by a northwest wind on 8 Mch. from the latitude of the Bermudas to Cap Français. The damage was so great that he was obliged to abandon his ship, under the Savoy flag, and to place a part of his cargo on a French ship.—He encloses letters of recommendation from Etienne Cathalan and from his brother Jean Baptiste Guide, who had the honor of meeting TJ at Turin in 1788, as he himself did. These call upon TJ to bestow his esteem and protection.
His brother informed TJ of the purpose of his voyage: to gain local knowledge for beginning a happy and extensive trade between the United States and the realm of Sardinia. Leaf tobacco is America’s object of export, but to encourage merchants in it, articles imported under the American flag must be admitted as those of the most favored nation, since TJ will know that the American flag has been and is so favored in all Sardinian ports: for several ships consigned to his brother at Nice have been successfully exempted from all duties whatever through his care. Guide will see with great satisfaction that his observations “à V[otre] E[xcellence] ne lui deplussent pas et que Son amour pour l’accroissement et la prosperité du commerce la portat à faire accorder, s’il sera possible, aux liaisons naissantes que nouse allons entreprendre avec le  Pavillon Savoyard, les facilités et La protection dont elle daigna nous flatter à Nice lors de Son passage pour Turin.” When he arrives in Philadelphia next month, he will ask a few moments of TJ’s precious time, for his brother and he are convinced of the success of their enterprise if they can begin under auspices as happy and as efficacious as those of TJ.—Cathalan has delivered to him six barrels of olive plants and a box which he thinks is for TJ or the Agricultural Society of Philadelphia, consigned to Robert Gilmor & Co. from whom he hopes they may be received in good state: he took the best care of them possible. He encloses a summary of the first Savoyard cargo dispatched to the United States in the hope that, if he finds something that could please TJ’s taste, he would so inform him, being convinced that TJ would not be offended by an offer “aussi sincere que naïve.”
